Per Curiam,
There was no evidence of negligence on the part of defendant. The car going south on Second street reached the corner of Lombard at which point the middle of the street is occupied by a market shed, narrowing the street so that the track on the east side is close to the shed. As the car turned the curve into the track along the shed, the plaintiff, a boy of seven years, who was playing tag in the market shed, darted out and ran into the fender in the front of the car. The testimony to these facts is practically undisputed, and brings tbe case clearly under the authority of Sontgen v. Kittanning, etc., St. Ry. Co., 213 Pa. 114.
J udgment affirmed.